DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 12-20 in the reply filed on 09/18/2020 is acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 	Claims 12, 15, 18-20 and 23-24 are currently pending in this application, with claims 1-11, 13-14, 16-17 and 21-22 being cancelled and claim 24 being withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haimerl et al. (Pub. No. US 2005/0050769) in view of Tamm (Pub. No. US 2016/0095377. With respect to claims 12 & 15, Haimerl et al. discloses an article of footwear (shoes S8, S9 of which the upper end region is secured by means of string-lasting, see figures 13-15), the article of footwear comprising: a sole structure (the outsole 19 is a prefabricated outsole, for example made of rubber or plastic); and an upper (13), wherein an inner and outer surface of the upper each include part of a knitted component (textile fabrics are suitable for example .
With respect to claims 18, the combination of Haimerl/Tamm discloses that wherein the channel includes an opening defined by a gap in the knitted component (see paragraph [0119] of Tamm).
Claims 12, 15, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al. (Pub. No. US 2016/0286898) in view of Tamm. With respect to claims 12, 15 and 18, Manz et al. discloses an article of footwear (sport shoes 13, see figure 4b), the article of footwear comprising: a sole structure (the sports shoes comprises an upper 3; 1701, etc. and a sole 14 secured to that); an upper (the shoe upper 3 is glued to the sole plate 14), wherein an inner surface and an outer surface of the upper each include part of a  knitted component (the first layer may also be a weft knit, warp knit; thermoplastic knitted fabric), wherein a lower perimeter edge of the upper is secured to the sole structure (the shoe upper 3 is glued to the sole plate 14), and wherein the upper includes a bottom opening adjacent to a top surface of the .
With respect to claims 18, the combination of Manz et al./Tamm discloses that wherein the channel includes an opening defined by a gap in the knitted component (see paragraph [0119] of Tamm).
	With respect to claims 19-20 and 23, Manz et al., discloses a knitted component defining an upper (see figures 5-6, 13 and 17a-d) for an article of footwear (sports shoe), the knitted component comprising: an upper portion that includes a lower perimeter edge (edge 1703 of the shoe upper 170, see figure 17a); and at least one lasting element (lasting strand 1702) secured to the lower perimeter edge, wherein the at least one lasting element is at least partially inlaid (As further depicted in FIG. 17a, a strand 1702 is laid out substantially along the edge 1703 of the shoe upper 1701) within at least one course of the knitted component, wherein the at least one course defines a channel at the lower perimeter edge, the channel formed as an integral part of the knitted component (see figures 17a-17d and 19a-20); wherein the lasting element is movable within the channel (the strand 1702 is moveable relative to the shoe upper 1701 in another direction, that is, approximately parallel to the edge 1703) upon the 
	The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. Contrary to applicant arguments Haimerl and Manz disclose a channel at the lower perimeter edge of the upper. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/28/2022